                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                              Civil Case Action No. 5:20-cv-201

RACHEL JENNINGS,                             )
                                             )
      Plaintiff,                             )             MEMORANDUM OF LAW IN
                                             )         SUPPORT OF DEFENDANT’S MOTION
       v.                                    )         TO DISMISS FOR FAILURE TO STATE
                                             )         A CLAIM UPON WHICH RELIEF MAY
MICHAEL PATRICK PRESLAR,                     )                   BE GRANTED
                                             )
       Defendant.                            )

       In support of his Motion to Dismiss for failure to state a claim upon which relief may be

granted, Defendant Michael Patrick Preslar (“Preslar”) submits as follows:

                            SUMMARY OF NATURE OF THE CASE

       In her Complaint, Plaintiff Rachel Jennings (“Plaintiff” or “Jennings”) alleges a cause of

action for battery, which she claims is timely under the provisions of SL 2019-245, § 4.2(b),

enacted November 7, 2019. D.E. 1, at ¶¶ 18, 28. SL 2019-245, § 4.2(b) states that, “[e]ffective

from January 1, 2020, until December 31, 2021, this section revives any civil action for child

sexual abuse otherwise time-barred under G.S. 1-52 as it existed immediately before the

enactment of this act.” SL 2019-245, § 4.2(b). However, under the North Carolina Constitution

and North Carolina law, a cause of action already lapsed cannot be revived retroactively and this

action must be dismissed.

       STATEMENT OF RELEVANT FACTS & PROCEDURAL BACKGROUND

       Plaintiff alleges that she is a citizen and resident of the state of Montana. Preslar is a

resident of Wake County, North Carolina. Preslar is married to Shelley Preslar (“Shelley”), his




                                                 -1-
            Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 1 of 16
wife of over 25 years. Preslar and Shelley hired Plaintiff to babysit for their two children (at the

time) in the late 1990s. Because of difficulties in her own home life, Plaintiff often stayed

overnight with the Preslars, and even lived with the Preslars in Wilmington, North Carolina,

beginning around February of 2000. Plaintiff attended Laney High School in Wilmington during

that time.

       In her Complaint, Plaintiff alleges that Preslar “‘dared’ [Jennings] to perform oral sex on

him . . . which she did” in December 1997 when Plaintiff was 14 years old and Preslar was 28.

D.E. 1, at ¶ 6. Plaintiff also alleges that Preslar forcibly raped her in February 1998 when she

was 15 years old. D.E. 1, at ¶ 8. Preslar unequivocally denies these allegations.

       Because Jennings alleges that she was 14 years old in December 1997 and turned 15

years old before February 1998, upon information and belief, her birthday is sometime between

December 1, 1983 and February 14, 1984.

       Session Law 2019-245, § 4.2(b) upon which Plaintiff relies was enacted November 7,

2019. SL 2019-245, § 4.2(b) states that, “[e]ffective from January 1, 2020, until December 31,

2021, this section revives any civil action for child sexual abuse otherwise time-barred under

G.S. 1-52 as it existed immediately before the enactment of this act.” SL 2019-245, § 4.2(b).

       Between the late 1990s and early 2000s, the statute of limitations for a civil cause of

action of battery for child sexual abuse was three years. ​See N.C.G.S. § 1-52(5) (eff. July 15,

1997) (the statute of limitations is three years in an action “for any other injury to the person or

rights of another, not arising on contract and not hereafter enumerated.”); N.C.G.S. § 1-52(19)

(the statute of limitations is three years in an action “[f]or assault, battery, or false

imprisonment.”) (eff. Oct. 1, 2001). This statute of limitations was tolled for the period of time




                                                -2-
             Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 2 of 16
an individual was a minor. N.C.G.S. § 1-17(a)(1). Accordingly, the statute of limitations for

Jennings’s claim lapsed sometime between December 1, 2004 and February 14, 2005, more than

fifteen years ago.

       Under the North Carolina Constitution and North Carolina law, this cause of action

cannot be revived retroactively.

                                    STANDARD OF REVIEW

       The Court is familiar with the standard for a motion to dismiss under Fed. R. Civ. P.

12(b)(6). A complaint fails to state a claim if it does not contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” ​Ashcroft v. Iqbal​, 556

U.S. 662, 678 (2009) (quoting ​Bell Atl. Corp. v. Twombly​, 550 U.S. 544, 570 (2007)). “Asking

for plausible grounds . . . does not impose a probability requirement at the pleading stage; it

simply calls for enough fact to raise a reasonable expectation that discovery will reveal [the]

evidence” required to prove the claim. ​Twombly​, 550 U.S. at 556. In evaluating the complaint,

“[t]he court accepts all well-pled facts as true and construes these facts in the light most

favorable to the plaintiff,” but does not consider “legal conclusions, elements of a cause of

action, . . . bare assertions devoid of further factual enhancement[,] . . . unwarranted inferences,

unreasonable conclusions, or arguments.” ​Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,​

591 F.3d 250, 255 (4th Cir. 2009).

       “A defendant's claim that an action is time-barred is an affirmative defense that it can

raise in a motion to dismiss when the face of the complaint includes all necessary facts for the

defense to prevail.” ​Meridian Invs., Inc. v. Fed. Home Loan Mortg. Corp.​, 855 F.3d 573, 577




                                                  -3-
           Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 3 of 16
(4th Cir. 2017) (citation omitted). As demonstrated herein, Plaintiff cannot meet the standard for

pleading a plausible cause of action for civil battery, and her Complaint should be dismissed.

                                           ARGUMENT

I.      The Statute of Limitations Has Lapsed, and Plaintiff’s Complaint Must Be
        Dismissed.

        The Complaint fails to state a claim upon which relief can be granted and must be

dismissed. Fed. R. Civ. P. 12(b)(6). The face of Plaintiff’s Complaint reveals all necessary facts

for this procedural defense to prevail.1

        Plaintiff alleges that the battery occurred in December 1997, when she was 14 years old,

and February 1998, when she was 15 years old. Assuming that the dates alleged in the Complaint

are true, Plaintiff would have turned 18 years old sometime between December 1, 2001 and

February 14, 2002. At that time, the statute of limitations for a civil cause of action of battery for

child sexual abuse was three years. ​See N.C.G.S. § 1-52(5) (eff. July 15, 1997); N.C.G.S. §

1-52(19) (eff. Oct. 1, 2001). Pursuant to N.C.G.S. § 1-17(a)(1), the statute of limitations was

tolled for the period of time that Plaintiff was a minor. Accordingly, the statute of limitations for

any claim Plaintiff may have had lapsed sometime between December 1, 2004 and February 14,

2005.

        Accepting the dates contained in the Complaint as true - which Preslar denies along with

all other factual allegations - Plaintiff’s claims have been barred by the applicable statutes of

limitations for more than fifteen years. Accordingly, Plaintiff’s Complaint fails to state a claim

upon which relief may be granted, and her Complaint must be dismissed.


1
       Preslar makes no admission as to the truth of any allegation contained in Plaintiff’s
complaint and specifically denies the same. Preslar reserves the right to assert any and all
additional legal and factual defenses in his Answer to the Complaint.

                                                 -4-
           Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 4 of 16
II.     The North Carolina Legislature Lacks the Authority to Revive a Time-barred
        Cause of Action.

        Although Plaintiff’s cause of action was barred sometime between December 1, 2004 and

February 14, 2005, the North Carolina Legislature now purports to retroactively revive the

time-barred claim through SL 2019-245, which was enacted on November 7, 2019. SL

2019-245, § 4.2(b) states that, “[e]ffective from January 1, 2020, until December 31, 2021, this

section revives any civil action for child sexual abuse otherwise time-barred under G.S. 1-52 as it

existed immediately before the enactment of this act.” SL 2019-245, § 4.2(b). Despite its effort,

the North Carolina Legislature lacks authority to revive time-barred claims, as it attempts to do

with SL 2019-245, § 4.2(b).

        Retroactive revival of a time-barred claim violates the North Carolina State Constitution,

and an unconstitutional law is treated by the courts as null and void. ​See Bd. of Liquidation v.

McComb​, 92 U.S. 531, 532 (1875). This principle is supported by established North Carolina

precedent and the principles of due process and vested rights reflected by specific provisions of

the North Carolina State Constitution. Further, a number of state courts across the country have

likewise found that similar laws reviving previously time-barred claims are impermissible under

their state constitutions.

        A.      Brief Overview of State Child Sexual Abuse Statutes​.

        There have been several waves of reforms over the past thirty years related to the

implementation of child sexual abuse acts. The first wave from the early 1990s to 2006 focused

predominantly on the introduction of federal and state sex offender laws following several

                                                 ​ lexandra Hunstein Roffman, ​The Evolution
high-profile child kidnappings and murders. ​See A

and Unintended Consequences of Legal Responses to Childhood Sexual Abuse: Seeking Justice



                                                -5-
             Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 5 of 16
and Prevention,​ 34 Children’s Legal Rights J. 301, 305-17 (2014), available at

http://lawecommons.luc.edu/clrj/vol34/iss3/6​. In 2019, 23 states and the District of Columbia

enacted laws amending criminal and/or civil statutes of limitation related to child sex abuse.

ChildUSA,      2019    SOL     Summary,      (last      viewed   July   16,   2020),    available    at

https://childusa.org/2019sol/​. Of these, 17 states and the District enacted civil revival laws, either

expanding the statute of limitations to bring a civil lawsuit, opening a revival window within

                                             ​ s discussed above, North Carolina’s General
which to bring expired claims, or both. ​Id. A

Assembly attempted to do both with SL 2019-245.

       Contemporary economic and sociological public policies disfavor extension of and

amendments to existing statutes of limitation. Various persons and entities, including state public

defenders’ offices and legislators, have expressed major concerns that “if old claims are allowed

to be raised, evidence would be difficult, if not impossible, to locate, witnesses’ memories will

have faded, and facts will have been forgotten.” Roffman, ​supra,​ at 22 (internal citation omitted).

Likewise in the civil law context, the lack of available evidence - due solely to the passage of

time - makes it difficult to fairly defend oneself where there is no finite period of time in which

such a claim might be brought. Even courts holding contrary recognize that statutes of

limitations “prevent stale claims and unnecessary delays in the presentation of issues, and serve

the salutary purpose of allowing persons, after the lapse of a reasonable time, to plain their

affairs with a reasonable degree of certainty, free from the disruptive burden of protracted and

unknown potential liability.” ​Doe v. Hartford Roman Catholic Diocesan Corp.​, 317 Conn. 357,

435-36, 119 A.3d 462, 514 (2015).




                                                  -6-
           Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 6 of 16
       More importantly, the constitutionality of these revival laws and window-revival laws has

been questioned well before (and since) 2019. Specifically, as of 2015, at least twenty-four states

- including three of the four states within the Fourth Circuit: North Carolina, South Carolina, and

Virginia - have held that legislation that retroactively amends a statute of limitations in a way

that revives time-barred claims is ​per se invalid. ​See Johnson v. Garlock, Inc.,​ 682 So.2d 25, 28

(Ala. 1996); ​Johnson v. Lilly,​ 308 Ark. 201, 203–204, 823 S.W.2d 883 (1992); ​Jefferson County

Dept. of Social Services v. D.A.G.​, 199 Colo. 315, 317–18, 607 P.2d 1004 (1980); ​Wiley v. Roof,​

641 So.2d 66, 68–69 (Fla. 1994); ​Doe A. v. Diocese of Dallas,​ 234 Ill.2d 393, 409, 334 Ill.Dec.

649, 917 N.E.2d 475 (2009); ​Green v. Karol,​ 168 Ind.App. 467, 477, 344 N.E.2d 106 (1976);

Johnson v. Gans Furniture Industries, Inc.,​ 114 S.W.3d 850, 854-55 (Ky. 2003); ​Henry v. SBA

Shipyard, Inc.​, 24 So.3d 956, 960–61 (La. App. 2009) (​en banc)​ , ​writ denied,​ 27 So.3d 853 (La.

2010); ​Dobson v. Quinn Freight Lines, Inc.​, 415 A.2d 814, 816 (Me. 1980); ​Doe v. Roman

Catholic Diocese​, 862 S.W.2d 338, 341–42 (Mo. 1993); ​Givens v. Anchor Packing, Inc.​, 237

Neb. 565, 571–72, 466 N.W.2d 771 (1991); ​Colony Hill Condominium I Assn. v. Colony Co.,​ 70

N.C.App. 390, 394, 320 S.E.2d 273 (1984); ​Gould v. Concord Hospital​, 126 N.H. 405, 408, 493

A.2d 1193 (1985); ​Wright v. Keiser,​ 568 P.2d 1262, 1267 (Okla. 1977); ​Nichols v. Wilbur​, 256

Or. 418, 419-20, 473 P.2d 1022 (1970); ​Maycock v. Gravely Corp.,​ 352 Pa.Super. 421, 427, 508

A.2d 330 (1986), ​appeal denied,​ 514 Pa. 618, 521 A.2d 932 (1987); ​Kelly v. Marcantonio,​ 678

A.2d 873, 883 (R.I.1996); ​Doe v. Crooks​, 364 S.C. 349, 351–52, 613 S.E.2d 536 (2005); ​State of

Minnesota ex rel. Hove v. Doese,​ 501 N.W.2d 366, 370 (S.D.1993); ​Ford Motor Co. v. Moulton​,

511 S.W.2d 690, 696-97 (Tenn.), ​cert. denied​, 419 U.S. 870, 95 S.Ct. 129 (1974) (​but see

Murphree v. Raybestos-Manhattan, Inc.,​ 696 F.2d 459, 462 (6th Cir. 1982) (wherein the Sixth




                                                -7-
           Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 7 of 16
Circuit declined to follow Tennessee’s high court’s decision in ​Moulton​, noting a change in

membership of the Tennessee Supreme Court and subsequent decisions quoting from the dissent

in ​Moulton)​ ); ​Baker Hughes, Inc. v. Keco R. & D., Inc.​, 12 S.W.3d 1, 4 (Tex. 1999); ​Roark v.

Crabtree​, 893 P.2d 1058, 1062–63 (Utah 1995); ​Starnes v. Cayouette,​ 244 Va. 202, 212, 419

S.E.2d 669 (1992); ​Murray v. Luzenac Corp.,​ 175 Vt. 529, 530-31, 830 A.2d 1 (2003). ​See also

Woodroffe v. Hasenclever,​ 540 N.W.2d 45 (Iowa 1995) (holding statute governing time

limitation for bringing claim of child sexual abuse was not retroactive to revitalize previously

barred claims).

       Of the states that have held retroactive revival legislation invalid, the most recent to do so

was Utah. ​Mitchell,​ -- P.3d --, 2020 WL 3118607 (Utah June 11, 2020). ​Mitchell,​ discussed

further below, confronted the specific question before this Court today: namely, the

constitutionality of a statute attempting to revive an otherwise time-barred civil cause of action

for child sexual abuse. ​Id. I​ n ​Mitchell,​ the Utah Supreme Court, answering on certification, held

that “the Utah Legislature is constitutionally prohibited from retroactively reviving a time-barred

claim in a manner depriving a defendant of a vested statute of limitations defense.” ​Id.​ at *2.

       Other district courts presented with this question have frequently certified the question to

the state’s highest court. ​Id.​ As this Court is well aware, North Carolina is the only state that

does not have a procedure for certifying questions to the State Supreme Court. ​See United States

v. Kelly,​ 917 F.Supp.2d 553, 560-61 (W.D.N.C. 2013). Accordingly, this Court must look to

North Carolina Supreme Court precedent in addressing the questions presented in this matter.

       B.         Under N.C. Supreme Court Precedent, the General Assembly Is Barred from
                  Retroactively Reviving Statutes of Limitations​.




                                                 -8-
            Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 8 of 16
       Under the State Constitution and North Carolina precedent, the North Carolina General

Assembly is constitutionally prohibited from retroactively reviving a time-barred claim in a

manner that deprives a defendant of a vested statute of limitations defense.

       Article I, § 19 of the North Carolina State Constitution guarantees that the State shall not

deprive any person of life, liberty or property. N.C. Const. Art. I, § 19. North Carolina courts

have uniformly held that the retroactive expansion of the statute of limitations, which revives an

otherwise time-lapsed claim, is an incursion on a vested property right that amounts to a ​per se

violation of substantive due process. ​Colony Hill Condominium I Ass’n v. Colony Co.​, 70 N.C.

App. 390, 394, 320 S.E.2d 273, 276 (1984) (“[A] revival of the defendants’ liability to suit, long

after they have been statutorily entitled to believe it does not exist, and have discarded evidence

and lost touch with witnesses, would be prejudicial as to deprive them of due process.”).

       One of North Carolina’s first articulations of the “vested rights” limitations on legislative

power came in ​Johnson v. Winslow,​ 63 N.C. 552 (1869). In ​Johnson​, the North Carolina

Supreme Court was presented with the constitutionality of a legislative act suspending the statute

of limitations in actions on unsealed contracts ​prospectively beginning September 1, 1861 until

January 1, 1870. ​Id. at 553. The Court held that “the Legislature has the power to suspend the

operation of the Statute ​prospectively​, so as to prevent its barring rights. This does not impair

the obligation of contracts, or interfere with vested rights.” ​Id. (emphasis added). Yet, the Court

warned that “it [is] true that the Legislature has no power to revive a right of action after it has

been barred.” ​Id. (citing Cooley on Const. Lim. 391); ​see ​also ​id. 553-54 (citing Cooley on

Const. Lim. 369 (“He who has satisfied a demand, cannot have it revived against him; and he




                                                -9-
           Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 9 of 16
who has been released from a demand by operation of the Statute of Limitations, is equally

protected.”)).

       Johnson was closely followed by ​Whitehurst v. Dey,​ in which James M. Ferebee died in

1874 owing money to the plaintiff. 90 N.C. 542 (1884). The plaintiff filed a claim against

defendant, Mr. Ferebee’s estate, for payment of the sums owed, but when it was not paid by

1883, the plaintiff filed suit. ​Id. at 542-43. A statute was enacted in 1881 eliminating the

counting - as against the statute of limitations - of any time after the claim was filed. ​Id. at 544.

The statute specifically noted that “this shall apply to claims already filed.” ​Id. (citing N.C. Code

§ 164 (1881)). The North Carolina Supreme Court held that the clause may be reasonably

interpreted to apply only to claims already filed but which had not yet become time-barred,

noting that an alternative interpretation “infringes upon the [C]onstitution.” ​Id. at 545. The Court

held that the former interpretation “will be accepted as its meaning; because it will not be

supposed that an unauthorized power was intended to be exercised.” ​Id. Further still, the Court

noted that “the legislature may extend the time or shorten it, leaving a reasonable interval, in

which the plaintiff may and must pursue his remedy against his delinquent debtor ​before the

statutory bar has become a full defense.” ​Id.​ (emphasis in original).

       Case law decided after ​Johnson and ​Whitehurst,​ is in accord. ​See ​Trustees of Rowan

Technical College v. J. Hyatt Hammond Assoc., Inc.,​ 313 N.C. 230, 328 S.E.2d 274 (1985)

(holding that “[i]f plaintiff’s claim was already barred when [the] amended [statute] became

effective, it could not be revived by the amendments.” (citation omitted)); ​Colony Hill​, 70 N.C.

App. at 394, 320 S.E.2d at 276 (“Failure to file within that period gives the defendant a vested

right not to be sued . . . [and s]uch a vested right cannot be impaired by the retroactive effect of a




                                                 -10-
          Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 10 of 16
later statute.” (internal citations omitted)); ​Troy’s Stereo Center, Inc. v. Hodson​, 39 N.C. 591

(1979) (“While the General Assembly may extend at will the time within which a right may be

asserted or a remedy invoked so long as it is not already barred by an existing statute, an action

already barred by the statute of limitations may not be revived by an act of the legislature.”

(citation omitted)); ​Waldrop v. Hodges,​ 230 N.C. 370, 373 (1949) (“A right or remedy, once

barred by a statute of limitations, may not be revived by an Act of the General Assembly.”)

(citations omitted); ​Wilkes County v. Forester​, 204 N.C. 163, 167 S.E. 691, 694 (1933) (“where

the question is as to the removal of the bar of the statute of limitations by legislative act passed

after the bar has become perfect, such act deprives the party of his property without due process

of law.”); ​Wilkes County,​ at 695 (“Whatever may be the holdings in other jurisdictions, we think

this jurisdiction is committed to the rule that an enabling statute to revive a cause of action

barred by the statute of limitations is inoperative and of no avail.”).

        Given this long-standing and unwavering precedent upholding a “vested rights”

limitation on the state’s legislative power, North Carolina precedent merits respect as a matter of

stare decisis.​ To the extent that N.C. Session Law 2019-245 purports to retroactively expand the

statute of limitation for civil battery for child sexual abuse, it violates the North Carolina

Constitution and principles of ​stare decisis​.

        C.      The Original Understanding of Due Process and Vested Rights Supports North
                Carolina’s Recognition of the Limitations on Legislative Authority to Enact
                Revival Legislation​.

        A “vested right” was defined by Thomas Cooley, the preeminent, late nineteenth century

authority on state constitutional matters, as “something more than such a mere expectation as

may be based upon an anticipated continuance of the present general laws: it must have become




                                                  -11-
             Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 11 of 16
a title, legal or equitable, to the present or future enjoyment of property, or to the present or

future enforcement of a demand, or a legal exemption from a demand made by another.”

Mitchell​, at *10 (citing Thomas M. Cooley, ​A Treatise on the Constitutional Limitations Which

Rest upon the Legislative Power of the States of the American Union​ 415 (3d ed. 1874)).

       The Supreme Court of Utah2 issued the most recent opinion to address legislative

amendments to the statute of limitations for civil actions involving child sexual abuse in ​Mitchell

v. Roberts​, -- P.3d --, 2020 WL 3118607 (June 11, 2020). Like North Carolina, Utah has

historically held that, as a matter of state constitutional law, the retroactive expansion of a statute

of limitations which revives an otherwise time-lapsed claim, is an incursion on a vested property

right that amounts to a ​per se violation of substantive due process. ​See Roark v. Crabtree,​ 893

P.2d 1058, 1062-63 (Utah 1995). In ​Mitchell,​ the plaintiff asserted civil claims against the

defendant arising out of allegations that the defendant sexually abused the plaintiff in 1981 when

she was sixteen years old. ​Id. at *1. Although the plaintiff conceded that her claims had expired

under the statute of limitations in effect at the time they arose, thirty-five years later, in 2016 the

Utah legislature enacted a law permitting the claims to be brought “even if time barred as of July

1, 2016.” ​Id. The plaintiff claimed the revised law revived her claims. ​Id. The Utah Supreme

Court held otherwise.

       Importantly, the Utah Court recognized the sensitive nature of child sexual abuse claims,

stating “[w]e would . . . uphold the legislature’s decision if the question went merely to the

reasonableness of its policy judgment. But that is not the question presented for our review,”




2
        The case was before the Utah Supreme Court on certification from the United States
District Court for the District of Utah.

                                                 -12-
          Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 12 of 16
which was the due process clause of the Utah Constitution. ​Id.3 On that question, the Utah Court

ruled that, “the Utah Legislature is constitutionally prohibited from retroactively reviving a

time-barred claim in a manner depriving a defendant of a vested statute of limitations defense”

on the grounds of ​stare decisis and confirmed by the “founding-era understanding of ‘due

process’ and ‘legislative power.’” ​Id. at *2. In so ruling, the Court looked first to Utah Supreme

Court precedent, which, like North Carolina’s, uniformly recognizes a “vested rights” limitation

on legislative power. ​Id. at *3. Next, the Court confirmed that the original understanding, at the

time the Utah Constitution was enacted, of the principles of “legislative power” and the state

constitutional right to “due process” supported the state’s long-standing case law. ​Id. at *7.

Indeed, the Utah Court held that, historically, there were “key limitations” on the powers of the

three branches of government: the executive to enforce the law, the judiciary to adjudicate cases

under existing law, and the legislature to enact general laws. ​Id. The Court recognized that “[t]he

guarantee of due process, as originally understood, is a principle for enforcement of these

limitations . . . [and] the due process guarantee has long been understood as a limitation on the

legislative power - a prohibition of legislative acts that retrospectively divest a person of vested

rights lawfully acquired under pre-existing law.” ​Id. This was considered to be within the judicial

power of deciding individual cases. ​Id. at *8 (“Retroactive divestment statutes were viewed as

judicial in nature . . . because these laws were backward looking and operated to deprive

individuals of rights and property ‘acquired under the rules in place at the time’ of acquisition.”)

(citing Nathan S. Chapman & Michael W. McConnell, ​Due Process as Separation of Powers,​


3
        Likewise here, Preslar notes that the subject matter before this Court is of a highly
sensitive nature. However, as in the Utah case, the question before this Court is not the
reasonableness of the North Carolina General Assembly’s policy, but rather whether that body is
empowered to enact retroactive revival legislation. North Carolina precedent shows that it is not.

                                               -13-
          Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 13 of 16
121 Yale L.J. 1672, 1782 (2012)); ​see also id. (“Because divestment statutes operated to

confiscate or vitiate previously vested rights, the nineteenth-century public viewed these laws as

‘judicial decrees in disguise.’”) (citing Nathan N. Frost, et al., ​Courts over Constitutions

Revisited: Unwritten Constitutionalism in the States,​ 2004 UTAH L. REV. 333, 382 (2004)).

       As discussed above, North Carolina state precedent also recognizes this “due process”

limitation on the powers of the State’s legislative body, the General Assembly. ​See e.g.​, ​Colony

Hill Condominium I Assoc. v. Colony Co.​, 70 N.C.App. 390, 394, 320 S.E.2d 273 (1984). The

State Supreme Court has interpreted several provisions of the North Carolina Constitutions as

guarantees of “due process.” ​See ​State v. Collins,​ 169 N.C. 323, 84 S.E. 1049 (1915) (“The ‘law

of the land’ [in N.C. Const. Art. I, § 17] is equivalent to ‘due process of law.’”); N.C. Const. Art.

I, § 1 (“That we hold it to be self evident that all persons are created equal; that they are endowed

by their creator with certain inalienable rights; that among those are life, liberty and the

enjoyment of the fruits of their own labor, and the pursuit of happiness.”); N.C. Const. Art. I, §

29 (“A frequent recurrence of fundamental principles is absolutely necessary to preserve the

blessings of liberty.”). These interpretations, together with case law, confirm that early North

Carolinians viewed the guarantee of due process as a limitation on legislative power. And the

due process guarantee prohibits legislative acts in violation of a person’s rights once vested.

       Accordingly, pursuant to North Carolina law and the understanding of the framers of the

North Carolina Constitution, a ripened limitations defense is a vested right that cannot be

retroactively divested by the General Assembly.




                                                -14-
          Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 14 of 16
                                        CONCLUSION

       For the foregoing reasons, Preslar respectfully moves this Court to dismiss the Complaint

as time-barred.

       Respectfully submitted, this the 20th day of July, 2020.

                                     DYSART WILLIS HOUCHIN & HUBBARD

                                     /s/ Meredith W. Hubbard
                                     Meredith W. Hubbard
                                     NC Bar 38599
                                     Joseph E. Houchin
                                     NC Bar 42915
                                     Dysart Willis Houchin & Hubbard, PLLC
                                     530 Hillsborough Street, Suite 200
                                     Raleigh, NC 27603
                                     Tel: 919.747.8380
                                     Fax: 919.882.1222
                                     meredith@dysartwillis.com
                                     joe@dysartwillis.com

                                     Attorneys for Defendant Michael Patrick Preslar




                                              -15-
          Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 15 of 16
                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on July 20, 2020, a copy of the foregoing

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS FOR

FAILURE TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED was filed with

the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

                       Andrew L. Fitzgerald
                       Fitzgerald Litigation
                       119 Brookstown Avenue, Suite 402
                       Winston-Salem, NC 27101
                       andy@fitzgeraldlitigation.com


       I further certify that the foregoing was served upon Joshua Stein, the Attorney General

for the State of North Carolina, by mailing a copy thereof with the proper postage attached, via

certified mail, return receipt requested to the following address:

The Honorable Joshua Stein
North Carolina Attorney General
114 West Edenton Street
Raleigh, North Carolina 27602


                                      /s/ Meredith W. Hubbard
                                      Meredith W. Hubbard
                                      NC Bar 38599
                                      Dysart Willis Houchin & Hubbard, PLLC
                                      530 Hillsborough Street, Suite 200
                                      Raleigh, NC 27603
                                      Tel: 919.747.8380
                                      Fax: 919.882.1222
                                      meredith@dysartwillis.com

                                      Attorney for Defendant Michael Patrick Preslar




                                                -16-
          Case 5:20-cv-00201-FL Document 9 Filed 07/20/20 Page 16 of 16
